United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4102
                                    ___________

Marixia Maldonado,                    *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Carl Rosenkranz, Executive Director, * Western District of Missouri.
Ozarks Area Community Action          *
Corp.; Ozarks Area Community          * [UNPUBLISHED]
Action Corporation,                   *
                                      *
            Appellees.                *
                                 ___________

                              Submitted: November 14, 2006
                                 Filed: December 5, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Marixia Maldonado appeals the district court’s1 adverse grant of summary
judgment in her employment-discrimination action. Having carefully reviewed the
record, see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (standard of
review), we agree with the district court that for the promotional decisions at issue
Maldonado either failed to establish a prima facie case or failed to counter defendants’

      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
evidence as to the legitimate, nondiscriminatory reasons for selecting other candidates,
see Younts v. Fremont County, 370 F.3d 748, 754-55 (8th Cir. 2004) (Title VII
failure-to-promote case); Kim v. Nash Finch Co., 123 F.3d 1046, 1055-56 (8th Cir.
1997) (discussing failure-to-promote claim under 42 U.S.C. § 1981). Maldonado may
not seek reversal based on assertions that her counsel was ineffective. See Glick v.
Henderson, 855 F.2d 536, 541 (8th Cir. 1988).

     Accordingly, we affirm. See 8th Cir. R. 47B. We deny Maldonado’s pending
motion.
                    ______________________________




                                          -2-